Per Curiam:

The questions presented in this case are the same as those in the case of State ex rel. Harry Church v. J. G. Yeats et al., constituting the Board of County Commissioners of Hillsborough County, this day decided. Upon the authority of that case the judgment of the lower court is affirmed.
Browne, C. J.,- Taylor and Ellis, J. J., and Wills, .Circuit Judge, concur.
H. L. Bussey, for plaintiffs in error;
J. Turner Butler, for defendant in error.
WMtfield, J., dissents.
.West, J., disqualified.